The claim in this case is for a refund of $1,445.16 inheritance tax claimed to have been erroneously paid to the County Treasurer of Cook County on the 22nd day of April, 1913, and is made under the provisions of an Act to tax gifts, legacies, inheritances, etc., approved June 14, 1909. John M. Whitman died testate on the 29th day of October, 1912, a resident of the City of Chicago, State of Illinois, and claimant was duly designated as trustee under the will of John M. Whitman, and was also nominated and appointed executor under said will. The said The Northern Trust Company was duly appointed and qualified as such executor by the Probate Court of Cook County, Illinois, on the 9th day of November, 1912, and is still acting as such, and it has also qualified and is now acting as such trustee. An inheritance tax proceeding was had under the direction of the County Judge of Cook County; the appraiser filed his report with the County Judge, who entered an order on April 2, 1913, fixing the total inheritance tax due the State of Illinois at $30,459.39. On April 22, 1913, less than six months after the death of the testator, the claimant paid the tax as fixed, and thereby secured a discount of five per cent, amounting to $1,522.95, thus making the amount paid to the County Treasurer of Cook County $28,936.44, which amount was transmitted to the Treasurer of the State of Illinois. Afterwards, claimant petitioned the County Court for an appeal which was approved and allowed to the County Court. The Court after having heard all the evidence, entered an order on April 12, 1934, finding that the tax was erroneously fixed by the County Judge, and finding the correct amount of the-tax to be $28,940.30, instead of $30,459.39. The amount as corrected is also entitled to a discount of five per cent, it having been paid within six months after the death of the testator, which discount would amount to $1,447.02, so that there should .have been paid to the County Treasurer on April 22, 1913, on account of said tax, the sum of $27,493.28, instead of $28,936.44, making a difference of $1,443.16. We therefore accordingly award claimant the sum of $1,443.16.